Judgment, Supreme Court, New York County, entered March 9, 1976, granting defendants’ motion for summary judgment and dismissing the complaint for the reason that the causes alleged are barred by the plea of res judicata and collateral estoppel, unanimously affirmed with $60 costs and disbursements to respondents. This affirmance is predicated upon the reasons stated in the memorandum decision of Nadel, J., with the further observation that after a trial, the New Jersey Superior Court held, inter alia, that there was no material mistake of fact with respect to the settlement agreement of February 28, 1972. Concur—Stevens, P. J., Murphy, Lupiano, Lane and Yesawich, JJ.